                 Case 3:20-cv-05537-RAJ Document 53 Filed 12/10/20 Page 1 of 3



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   CAROL LORRAINE TUCKER,
11                  Plaintiff,
                                                        Case No. 3:20-cv-05537-RAJ
12          v.
                                                        ORDER
13   UNITED STATES POSTAL SERVICE,
14
                    Defendant.
15
16
            This matter comes before the Court on Plaintiff’s Request for Pro Bono Attorney.
17
     Dkt. # 50. The Court construes the request as one for a motion to appoint counsel. For
18
     the reasons below, the motion is DENIED.
19
            In her request, Plaintiff Carol Lorraine Tucker claims that she does not know what
20
     the Court’s previous order (the Order Regarding FRCP 26(f) Conference, Initial
21
     Disclosures, and Joint Status Report, Dkt. # 49) means or what the order requires her to
22
     do. Dkt. # 50. Ms. Tucker says that, even worse, she is “in pain and ha[s] cataracts,”
23
     limiting her ability to prosecute her case. Id. She requests that the Court appoint her
24
     counsel given “every American citizen’s Constitutional right to access the courts.” Id.
25
     Defendant United States Postal Service (“USPS”) opposes the motion. Dkt. # 51.
26
            Generally, a person has no right to counsel in civil actions. See Storseth v.
27
28   ORDER – 1
                Case 3:20-cv-05537-RAJ Document 53 Filed 12/10/20 Page 2 of 3




1    Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, a court may under
2    “exceptional circumstances” appoint counsel for indigent civil litigants pursuant to 28
3    U.S.C. § 1915(e)(1). Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.
4    2004).
5             When determining whether “exceptional circumstances” exist, a court must
6    consider “the likelihood of success on the merits as well as the ability of the petitioner to
7    articulate his claims pro se in light of the complexity of the legal issues involved.”
8    Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Yet neither of these considerations
9    is dispositive; they must instead be viewed together. Palmer v. Valdez, 560 F.3d 965,
10   970 (9th Cir. 2009). A plaintiff must plead facts showing that she has an insufficient
11   grasp of her case or the legal issue involved and has an inadequate ability to articulate the
12   factual basis of her claim. Agyeman, 390 F.3d at 1103. Although most parties would
13   benefit from representation by an attorney, that is not the standard for appointment of
14   counsel in a civil case. See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997),
15   overruled on other grounds, 154 F. 3d 952 (9th Cir. 1998) (finding that a pro se litigant
16   may be better served with the assistance of counsel is not the test). A plaintiff must show
17   exceptional circumstances.
18            Ms. Tucker has failed to show that her case presents exceptional circumstances.
19   First, as explained in this Court’s three previous rulings, Ms. Tucker has failed to show a
20   likelihood of success on the merits. Dkt. ## 21, 36, 48. The Court need not rehash that
21   analysis here. Second, this matter is not complex. Ms. Tucker claims that USPS violated
22   her rights under Section 504 of the Rehabilitation Act by failing to provide her with a
23   reasonable accommodation. Dkt. # 7 at 3. Her complaint contains a single claim against
24   a single defendant. Ms. Tucker has shown that she has an adequate grasp of the facts of
25   her case and the legal issues involved. To date, besides her complaint, Ms. Tucker has
26   filed several motions with the Court—three emergency filings (Dkt. ## 9, 29, 40), two
27   motions for reconsideration (Dkt. ## 23, 37), and two motions for recusal (Dkt. # 22, 38),
28   ORDER – 2
             Case 3:20-cv-05537-RAJ Document 53 Filed 12/10/20 Page 3 of 3




1    to name a few. She has supplemented many of those motions with documentary
2    evidence.
3          Though Ms. Tucker may indeed benefit from counsel, that is not the standard here.
4    She must show that her case presents “exceptional circumstances”; she has not. Thus,
5    Ms. Tucker’s Request for Pro Bono Attorney is DENIED. Dkt. # 50.
6
7          DATED this 10th day of December, 2020.
8
9
10
                                                    A
                                                    The Honorable Richard A. Jones
11
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
